        Case 2:20-cv-00180-BSM Document 23 Filed 03/05/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

JOSEPH BARRON-BARTLETT                                                      PLAINTIFF
ADC #163751

v.                         CASE NO. 2:20-CV-00180-BSM

GAYLAN LAY, et al.                                                       DEFENDANTS

                                        ORDER

      After careful review of the record, United States Magistrate Judge Jerome Kearney’s

proposed findings and recommendations [Doc. No. 22] are adopted. The defendants’ motion

for summary judgment [Doc. No. 18] is granted because Joseph Barron-Bartlett failed to

exhaust administrative remedies under the ADC’s grievance policy before filing his section

1983 lawsuit. Accordingly, this case is dismissed without prejudice.

      IT IS SO ORDERED, this 5th day of March, 2021.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
